UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2014 ☐TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52892 Sara Creek Gold Corp. (Exact name of registrant as specified in its charter) Nevada 98-0511130 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 326 S. Pacific Coast Highway, Suite 102 Redondo Beach CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 316-3623 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes☐No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ☐Yesý No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 39,386,703 shares of common stock as of April 9, 2014. 1 EXPLANATORY NOTE Reference is made to our Quarterly Report on Form 10-Q for the fiscal quarter ended February 28, 2014, which was filed with the U.S. Securities and Exchange Commission (“SEC”) on April 10, 2014 (the “Original Form 10-Q”).The purpose of this AmendmentNo. 1 on Form 10-Q/A (“Amendment No. 1”) is to amend and restate the Original 10-Q to make certain technical corrections and to revise certain disclosures in response to comments received from the Staff of the SEC as follows: · We have revised our disclosures on pages8 and 11concerning the accounting treatment of our acquisition of SCNRG, LLC. · We have revised our disclosures on pages11-13 and21-22 concerning our acquisition of Hawker Energy LLC and certain potential follow-on transactions whereby the former owners of Hawker Energy LLC may be entitled to receive additional shares of our common stock. Except as described above, the disclosures in this Amendment No. 1 (including, without limitation, the financial statements set forth in this Amendment No. 1) and the exhibits filed herewith are unchanged from the Original Form10-Q.This Amendment No. 1 does not reflect events occurring after the filing of the Original Form 10-Q on April 10, 2014 and, except as described above, no attempt has been made in this Amendment No. 1 to modify or update other disclosures as presented in the Original Form 10-Q. Accordingly, this Amendment No. 1 should be read in conjunction with the our filings with the SEC subsequent to the filing of the Original Form 10-Q. 2 SARA CREEK GOLD CORP. FOR THE FISCAL QUARTER ENDED February 28, 2014 INDEX TO FORM 10-Q PART I Page Item 1 Condensed Consolidated Financial Statements (Unaudited) 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 Controls and Procedures 28 PART II Item 1 Legal Proceedings 30 Item 1A Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults Upon Senior Securities 30 Item 4 Mine Safety Disclosures 30 Item 5 Other Information 30 Item 6 Exhibits 31 Signatures 32 3 PART I Item 1 Financial Statements SARA CREEK GOLD CORP. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) February 28, 2014 August 31, 2013 ASSETS Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Total current assets Fixed assets: Machinery and equipment, net of accumulated depreciation of $17,245 and $15,179, respecitvely Other assets: Capitalized oil and gas properties, net of accumulated depletion of $71,209 and $59,878, respectively Deposits - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Net profits interest payable, current portion Loans payable to related parties, short term - Total current liabilities Long term liabilities: Loans payable to related parties, long term Asset retirement obligations Net profits interest payable, long term portion Total long term liabilities Total liabilities Stockholders' equity: Common stock; $0.001 par value; 750,000,000 shares authorized, 35,736,983 shares issued and outstanding - Common stock payable - Additional paid in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 4 SARA CREEK GOLD CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended February 28, 2014 February 28, 2013 February 28, 2014 February 28, 2013 Revenue: Oil revenues $ $
